DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 
Applicant amended the independent claims to include “without timing-out the detecting of the error” to overcome the art and 101 rejections. The specification does not specifically disclose “without timing-out the detecting of the error” but rather discloses “without timing-out the monitoring of the error”. The two phrases are not the same. Detecting an error has a very short time span; it’s basically instantaneous and so it cannot really be timed-out deliberately. Thus, “without timing-out the detecting of the error” always occurs. 
It would make sense to amend the claims to “without timing-out the monitoring of the error” because monitoring (which includes logging) is a continuous process, that can be timed out. Such amendment would overcome said rejections.
Other amendments (adding “by the computer”) do not overcome the 101 rejections because the underlying operations can still be performed without the computer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

For claim 1: 
Step 2A prong 1: The claims are considered an exception because they recites concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) and/or using pen and paper, and they do not necessarily require generic or any computer components to be completed. The claims actually recite computer components (processor, monitor) that execute the operations/steps performed, however that does not change the fact that the operations/steps can still be performed in the mind only, and that the computer components are not necessary. The operations of “detect”, and “collect/ continue to collect”, “check”, and fall under observation; “calculate” fall under evaluation and/or judgement.
Step 2A prong 2: (i) The recited additional elements do not integrate the judicial exception into a practical application because the generic elements recited (see above) do not add a meaningful limitation to the abstract idea as they amount to simply implementing the abstract idea utilizing a computer; (ii) Also, the object of the observing and evaluating in the claims, is a information processing apparatus or an output of such, possibly in the form of a printout or view screen. The system is not positively claimed (it is just observed and evaluated); (iii) There is also no indication what the system specifically is (other than it includes processing), and as such the claim is not practical, but rather preemptive of all systems and applications; (iv) the objects of the determining and evaluating operations are not sufficiently complex and/or laborious that would mandate the use of a computing components.

Step 2B: The claim does not recite additional well-understood, routine, conventional activities previously known to the industry that can be evaluated using MPEP 2106.05(d) and Berkheimer Memo.

For claim 2, the claim recites an additional step that can still be implemented using the mind; the condition of the calculating is simple and is a consequence of a simple observation of a load. Thus the steps and prongs above apply in a similar manner.

For claims 5-6 and 9-10, the claims recite essentially similar limitations as claims 1-2 respectively. Claims 5-6 are a method and claims 9-10 are a medium. Thus the steps and prongs above apply in a similar manner. See also response to arguments with respect to “by the computer”.

Allowable Subject Matter
Claims 3-4, 7-8, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 35 USC § 101 rejections are overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari (US 2004/0153823 A1), in view of Hall (US 2006/0264203 A1).
For claim 1, 
Ansari teaches a monitor comprising: a processor configured to: detect an error that occurs in an information processing apparatus; collect information on the detected error; []; output the collected information when the collection of the information is completed; and [] (see abstract, paragraph [0015], figure 1 block 130, and other locations: view state image and diagnostics as said collected information).
Ansari does not explicitly teach “calculate an interval for checking a progress of the collection of the information; check the progress of the collection of the information when the interval elapses“ and “continue the collection of the information without timing-out the detection of the error when there is a progress in collecting the information or when a value of the interval is increased from a previously calculated value of the interval“
However, Hall teaches “calculate an interval for checking a progress of the collection of the information; check the progress of the collection of the information when the interval elapses“ and “continue the collection of the information without timing-out the detection of the error (always occurs; see response to arguments for rational) when there is a progress in collecting the information or when a value of the interval is increased from a previously calculated value of the interval“ (see [0013], [0033], and other locations: view timeout as said elapsed interval; view adjusted timeout and retries as said continuing and increasing interval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ansari to include “calculate … interval elapses“ and “continue …value of the interval“, as taught by Hall, because each one of Ansari and Hall teach communication of information over a network therefore they are analogous arts and because it is very common for  communications over network to have timeout mechanism due to high probability of communication failures (see [0013], [0033], and other locations).

For claim 2, 
The combination of Ansari and Hall teaches the limitations of claim 1 for the reasons above.
Hall further teaches the processor is further configured to calculate the interval depending on a state of a load on the monitor (see [0033] and other locations).

For claims 5-6 and 9-10, 
The claims recite essentially similar limitations as claims 1-2 respectively. Claims 5-6 are a method and claims 9-10 are a medium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “error detection and correction” page teaches the process of error detection, in support of response to arguments.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114